Citation Nr: 1209342	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for depression, to include as secondary to tinnitus recurrent otitis externa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) from January and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran was scheduled for a Travel Board hearing in October 2010, but failed to appear at the hearing following notice thereof.  Neither the Veteran nor his representative filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

With respect to the Veteran's claim for service connection for depression, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for specific psychiatric disorders can encompass claims for service connection for all psychiatric disabilities under some circumstances.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the Board notes that the Veteran's claims for service connection for post-traumatic stress disorder (PTSD) was adjudicated separately by the RO in a September 2009 rating decision.  The Veteran submitted a notice of disagreement (NOD) with regard to this issue, and a Statement of the Case (SOC) was issued in June 2010.  There is no indication that the Veteran subsequently submitted a VA Form 9 or equivalent with respect to that issue, and the Veteran's representative made no reference to that claim in written argument submitted in July 2010 or February 2012.   In consideration of the holding in Clemons, the Board notes that this is not a situation in which the Veteran's other possible mental or psychiatric disabilities have been ignored by VA.  Rather, the disability was addressed separately, and, as the Veteran did not properly appeal that issue, the Board has no jurisdiction to review the claim for entitlement to service connection for PTSD.

The issue of entitlement to service connection for depression, to include as secondary to tinnitus and recurrent otitis externa is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  In an August 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and he did not appeal this decision.

3.  The evidence received since the August 1989 rating decision is new and material for the claims raises a reasonable possibility of substantiating it.

4..  The Veteran did not incur bilateral hearing loss in service, sensorineural hearing loss is not shown within the first post-service year and bilateral hearing loss is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 percent evaluations for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2011).

2.  The August 1989 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  Since the August 1989 rating decision new and material evidence to reopen the claim for service connection of bilateral hearing loss has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4..  Hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim for service connection of bilateral hearing loss, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2007.  

With respect to the claim for an evaluation in excess of 10 percent for tinnitus, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). That burden has not been met in this case and the Veteran has not alleged any prejudice.  Moreover, as detailed below, this claim turns solely on a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430.

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the etiology and severity of his claimed bilateral hearing loss.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, history and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Tinnitus Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3. The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an increased evaluation for tinnitus in excess of 10 percent.  The RO denied entitlement to a higher evaluation because under Diagnostic Code 6260 there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit deferred to VA's interpretation of its own regulation, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is perceived as unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229  (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, the Veteran reports that he experiences ringing that causes him difficulty hearing.  This is the precise symptomatology and effects contemplated by schedular criteria. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Hearing Loss

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a). New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of bilateral hearing loss was denied in August 1989 on the grounds that the evidence did not establish that the Veteran had bilateral hearing loss as a contemporaneous VA examination had resulted in an assessment of hearing within normal limits.  The Veteran did not appeal this decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  In February the Veteran was afforded a VA examination and the examination resulted in an assessment of bilateral non-organic hearing loss. As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence is new and relates to the unestablished fact of a diagnosis of bilateral hearing loss the claim is reopened.  The underlying claim is addressed below.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records discloses no assessment of bilateral hearing loss, although they do note some complaints regarding the ears.  The Veteran served as a Switching Systems Operator.  See DD Form 214.  

On the Veteran's enlistment examination in August 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
0
5
5
5
LEFT
0
0
5
10
5
10


On the Veteran's annual examination in September 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
5
0
0
0
5
0

In February 1989 the Veteran presented for treatment with a complaint of hearing a high-pitched tone and a throbbing in the ears after operating defective earphones.  Examination and tympanogram resulted in an assessment of otitis media. 

In April 1989 the Veteran presented with similar complaints.  At this time otitis externa and otitis media were assessed.  The Veteran was treated for this condition again in May 1989 at which time "local irritation" was assessed.  Thereafter, the service treatment records do not document continued treatment for further such complaints, nor do they reflect additional assessments of otitis externa or otitis media.  They also do not disclose any assessment of bilateral hearing loss.  

The Veteran did not apparently receive a discharge examination; however, he was provided a VA examination in June 1989 shortly after his discharge.  On VA audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
0
5
5
5
5

Pure tone averages were 6 for the right ear and 5for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Hearing was found to be within normal limits in both ears.  These audiometrics do not meet VA's minimum requirements for considering hearing loss to be a disability.  38 C.F.R. § 3.385.  "Probable" recurrent otitis externa was also assessed at this time.
The Veteran asserts that he has bilateral hearing loss attributable to service.  He seeks to attribute the condition to exposure to noise while wearing headphones in service and from an explosion.  With respect to the explosion, he claims that he was present during a terrorist bombing at a U.S. military base in Frankfurt, Germany on November 24, 1985.  

A review of the claims file discloses that the Veteran departed Fort Gordon, Georgia on November 15, 1985, for Germany and that he served in Germany as a Communications Equipment Operator from December 6, 1985.  A copy of the Veteran's orders also appears in the claims file and shows that the Veteran arrived in Germany on November 30, 1985.  

In February 2008 the Veteran was afforded a VA examination.  The examiner that conducted the examination noted that the claims file was reviewed.  The examiner highlighted the above-outlined in-service complaints of ringing in the ears in February and May 1989, and that audiologic evaluation in June 1989 showed normal hearing acuity.  The examiner also noted that the Veteran reported exposure to noise in service from generators and working as a switchboard operator, as well as from his claimed presence at the aforementioned 1985 bombing in Germany.  

At the time of the examination, the Veteran denied any history of ear pain, drainage, surgery, tympanic membrane perforation and vertigo.  He reported occasional aural fullness AU on occasion that he was able to clear.  

Examination resulted in an assessment of non-organic bilateral hearing loss.  The examiner remarked that due to the non-organic hearing loss that was revealed upon examination an opinion could not be given as to whether hearing loss might be attributable to service.  

The Veteran was again afforded a VA examination in May 2010.  The examiner noted that they had reviewed the claims file in conjunction with the examination and that the Veteran's service treatment records did not disclose hearing loss.  The examiner related that the Veteran's hearing was normal upon examination in June 1989.  
The Veteran then complained of increasing hearing difficulties and that he had had such difficulties since service.  He explained that his hearing decreased for a while shortly after "the explosions," but then improved over several weeks.  The Veteran offered a similar history of in-service noise exposure as he offered in February 2008. 

The examiner remarked that due to conflicting test results, making any kind of level of accuracy in his hearing acuity was impossible, noting that the Veteran's pure tone average and SRT scores were not in agreement.  The examiner concluded that these results were highly indicative of a non-organic hearing component and thus, making any accurate description or diagnosis of the Veteran's hearing acuity was not possible.  

However, the examiner further explained that regardless of the outcome of any description or diagnosis of bilateral hearing loss, that it was more likely than not that the Veteran was not "service[-]connected" for hearing loss due to military noise exposure.  In this regard, the examiner emphasized that the Veteran had normal hearing in 1984 and 1986, as well as June 1989.  The examiner also explained that medical literature did not support the assertion that noise exposure from many years prior would cause hearing loss many years later.  Accordingly, the examiner attributed any possible hearing loss to causal factors other than military noise exposure.    

Initially, the Board will address the Veteran's lay contentions.  Although the Veteran is competent to describe symptoms of hearing loss, which he can perceive, hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. at 307.  Nevertheless, and to the extent that the Veteran's assertions regarding hearing loss in and since service, the Board finds his reports lacking in credibility.  

As noted above, the Veteran has asserted that he was present in Germany on November 24, 1985, for a terrorist bombing in Frankfurt, Germany, and he seeks to attribute his hearing loss to, inter alia, this occurrence.  However, the Veteran's service personnel records clearly show that he was not present in Germany until several days following the bombing.  This is consistent with a service treatment record reflecting that he was seen for a dental examination at Seymour Johnson Air Force Base on November 25, 1985.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  As the Veteran has clearly misrepresented that he was present for this incident, the Board affords his lay statements no probative value as he lacks credibility.  

Turning to the remaining and relevant evidence, the claim must be denied.  The service treatment records disclose no assessment of bilateral hearing loss and there is no evidence of bilateral hearing loss to a compensable, or any, degree dated within the first post service year.  Moreover, non-organic hearing loss (as opposed to organic hearing loss) is not subject to presumptive service connection.  38 C.F.R. § 3.309(a).  No competent evidence has attributed bilateral hearing loss to service, as the Veteran claims, and particularly to any such noise exposure.  Indeed, repeated VA examination has assessed non-organic hearing loss of an apparent unknown etiology, but not likely attributable to service.  Thus, either directly or presumptively, service connection cannot be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, the claim must be denied.  Gilbert, supra.  



ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for depression, to include as secondary to bilateral hearing loss and tinnitus.  As outlined above, service-connection for bilateral hearing loss has been denied; however, service connection for tinnitus is in effect.  Moreover, since May 18, 1989, service connection for recurrent otitis externa has also been in effect, albeit with a non-compensable evaluation. 

Of record is an August 2008 VA primary care outpatient note noting a chief complaint of hearing loss and tinnitus.  At this time, the Veteran complained of depression "for the last year since hearing problem."  Examination resulted in an assessment of depression, inter alia.  

An examination is necessary to decide this claim.  The Veteran's lay reports of depression in relation to hearing problems suggest that he may have depression attributable to either service-connected tinnitus or recurrent otitis externa.  Thus, he should be afforded a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of any psychiatric disability, to include depression.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability, if diagnosed, to include depression, is attributable to service.

If the examiner answers the question in the negative, i.e. that any diagnosed psychiatric disorder, to include depression, is less likely than not attributable to service, the examiner is asked to address whether the Veteran's tinnitus and recurrent otitis externa has/have chronically worsened any diagnosed psychiatric disorder, to include depression, beyond the normal progression thereof.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


